388 F.2d 988
Niels R. J. ELLIS, Appellant,v.STATE OF NEW JERSEY.
No. 16640.
United States Court of Appeals Third Circuit.
Submitted on Briefs Jan. 18, 1968.Decided Feb. 15, 1968.

Niels R. J. Ellis, pro se.
Edward J. Dolan, Middlesex County Prosecutor, State of New Jersey, New Brunswick, N.J.  (Christopher R. Wood, Legal Assistant, New Brunswick, N.J., on the brief), for appellee.
Before HASTIE, Chief Judge, GANEY, Circuit Judge, and WEINER, District judge.
OPINION OF THE COURT
PER CURIAM.


1
This appellant is a state prisoner serving a term of 15 to 25 years in prison pursuant to a conviction of murder on his plea of nolo contendere.  He now seeks relief by federal habeas corpus.


2
The district court analyzed each of the prisoner's contentions and denied habeas corpus in a carefully reasoned, very detailed and sound opinion with which we agree.


3
The judgment will be affirmed.